Citation Nr: 1226172	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right knee disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left knee disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for asthma, claimed as shortness of breath and chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied reopening the Veteran's claims of entitlement to service connection for right knee disability, left knee disability, and asthma (also claimed as shortness of breath and chest pain). 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, in March 2006, the United States Court of Appeals for Veterans Claims (Court) held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the RO provided VCAA notice to the Veteran in letters mailed in May and August 2006.  Neither letter adequately informed the Veteran of the elements required to establish service connection that were found to be insufficient in the prior denials.  Therefore, a remand of this case for the purpose of providing the Veteran with adequate notice is required.

Review of the claim files appears to show that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), but the record does not reflect that any effort has been made to obtain any SSA records.  The Court has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  

Therefore, prior to determining whether new and material evidence has been presented to reopen the Veteran's claims for service connection, the case must be remanded to obtain any SSA records.

Moreover, the Board notes that the most recent VA medical records in the claim files are from 2008.  To date, no attempt has been made to obtain additional records from the VA.  To the extent that such records relate to treatment or evaluation for the Veteran's right knee, left knee, or claimed pulmonary disability, they may contain evidence supportive of the Veteran's claims.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with VCAA notice that complies with the Court's decision in Kent, supra. 

2.  The RO or the AMC should undertake appropriate development to obtain a copy of the decision awarding the Veteran SSA disability benefits and a copy of the records upon which the award was base.

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's claimed disabilities, to specifically include any pertinent VA treatment records from 2008 to the present.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

